DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wentworth et al. (US Patent Application Publication No. 2002/0114671 A1) in view of Tjader (US Patent Application Publication No. 2005/0262698 A1).
Regarding claim 2, Wentworth et al. ‘671 discloses a splitter system, comprising: a pipe (18) to be split, having a wall thickness; a splitter body (30) coupled to a pulling member (15; Abstract); a plurality of blades (three of blades 33) attached at different angular locations around a perimeter of the splitter body, and a primary blade (a fourth of blades 33) having a primary cutting depth, and the primary blade is attached along a separate longitudinal axis from the rest of the plurality of blades.  Wentworth fails to teach the primary cutting depth of the primary blade being deeper than that of the plurality of blades.  Tjader ‘698 shows (Fig. 1) a splitter system, comprising a pipe to be split, having a wall thickness (inherently), a splitter body (110) and a plurality of blades (150, 160, 170, 180), wherein the plurality of blades includes a primary blade (180) having a primary cutting depth that is deeper than the rest of the plurality of blades (para. 0019).  It would have been obvious for one having ordinary skill in the art at the time of 
Regarding claims 2 and 3, Wentworth discloses the blades (33) as capable of splitting an existing pipe but fail to teach a maximum cutting depth of the blades relative to the wall thickness of the pipe.  Tjader ‘698 expressly teaches a plurality of blades (150, 160, 170) wherein a deepest cutting depth along a cutting path defined by the one or more blades includes  a maximum cutting depth that is less than the wall thickness of the pipe to be split (“scoring that each wheel performs” per para. 0020).  It would have been obvious for one having ordinary skill in the art at the time of invention to have made the maximum cutting depth of one or more blades of the plurality of blades in the Wentworth system less than the wall thickness of the pipe to be split as taught by Tjader.  The motivation would have been to reduce the force required to advance the blades along the existing pipe as opposed to that required for the blades to cut completely through the wall.
Regarding claim 4, Wentworth-Tjader fails to teach the primary cutting depth.  It would have been obvious for one having ordinary skill in the art at the time of invention to have made the primary cutting depth approximately 90 percent of the wall thickness of the pipe to be split, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this instance, one having ordinary skill in the art would have recognized the cutting depth as a result effective variable, wherein the primary cutting depth being greater than 
Regarding claim 5, Wentworth-Tjader fails to teach the cutting depth of the blades other than the primary blade.  It would have been obvious for one having ordinary skill in the art at the time of invention to have made the cutting depth of the blades other than the primary blade approximately 75 percent of the wall thickness of the pipe to be split, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this instance, one having ordinary skill in the art would have recognized the cutting depth of the blades other than the primary blade as a result effective variable affecting the forces and time required to pull the splitter body through the existing pipe and replace it with a new pipe.
Regarding claim 6, in the Wentworth-Tjader system, Wentworth further teaches an expander (42) coupled behind the splitter body.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wentworth et al. (US Patent Application Publication No. 2002/0114671 A1) in view of Tjader (US Patent Application Publication No. 2005/0262698 A1) as applied to claim 6 above, and further in view of Michael (US Patent Application Publication No. 2006/0060384 A1).
Regarding claim 7, the Wentworth-Tjader combination fails to teach at least one opening in the expander.  Michael ‘384 shows a system (120; Figs. 4 and 6) comprising an expander (130) coupled to the front of a pipe (110) to be installed along a pilot borehole (105), wherein the expander includes at least one opening (193) to expel fluid (para. 0037) therefrom to cool the expander during use and fluidize cuttings (para. 0036).  It would have been obvious for one .

Claims 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wentworth et al. (US Patent Application Publication No. 2002/0114671 A1) in view of Tjader (US Patent Application Publication No. 2005/0262698 A1) and Michael (US Patent Application Publication No. 2006/0060384 A1).
Regarding claim 8, Wentworth et al. ‘671 discloses a splitter system, comprising: a pipe (18) to be split, having a wall thickness; a splitter body (30) coupled to a pulling member (15; Abstract); a plurality of blades (three of blades 33) attached at different angular locations around a perimeter of the splitter body, and a primary blade (a fourth of blades 33) having a primary cutting depth, and the primary blade is attached along a separate longitudinal axis from the rest of the plurality of blades.  Wentworth fails to teach the primary cutting depth of the primary blade being deeper than that of the plurality of blades.  Tjader ‘698 shows (Fig. 1) a splitter system, comprising a pipe to be split, having a wall thickness (inherently), a splitter body (110) and a plurality of blades (150, 160, 170, 180), wherein the plurality of blades includes a primary blade (180) having a primary cutting depth that is deeper than the rest of the plurality of blades (para. 0019).  It would have been obvious for one having ordinary skill in the art at the time of invention to have modified the system of Wentworth such that the cutting depth of the primary blade would have been deeper than that of the plurality of blades as taught to be known by 
Regarding claim 8, Wentworth and Tjader both fail to teach at least one opening in the expander.  Michael ‘384 shows a system (120; Figs. 4 and 6) comprising an expander (130) coupled to the front of a pipe (110) to be installed along a pilot borehole (105), wherein the expander includes at least one opening (193) to expel fluid (para. 0037) therefrom to cool the expander during use and fluidize cuttings (para. 0036).  It would have been obvious for one having ordinary skill in the art at the time of invention to have modified the expander in the Wentworth splitter system such that it would have included at least one opening as suggested by Michael ‘384.  The motivation would have been to include means for fluidizing cuttings thereby facilitating installation of the new pipe.
Regarding claims 8 and 9, Wentworth discloses the blades (33) as capable of splitting an existing pipe but fail to teach a maximum cutting depth of the blades relative to the wall thickness of the pipe.  Tjader ‘698 expressly teaches a plurality of blades (150, 160, 170) wherein a deepest cutting depth along a cutting path defined by the one or more blades includes  a maximum cutting depth that is less than the wall thickness of the pipe to be split (“scoring that each wheel performs” per para. 0020).  It would have been obvious for one having ordinary skill in the art at the time of invention to have made the maximum cutting depth of one or more blades of the plurality of blades in the Wentworth system less than the wall thickness of the pipe to be split as taught by Tjader.  The motivation would have been to reduce the force required to advance the blades along the existing pipe as opposed to that required for the blades to cut completely through the wall.
In re Aller, 105 USPQ 233.  In this instance, one having ordinary skill in the art would have recognized the cutting depth as a result effective variable, wherein the primary cutting depth being greater than the cutting depths of the plurality of blades and only approximately 10 percent less than the thickness of the pipe to be split, would likely define the line of separation of the existing pipe.
Regarding claim 11, Wentworth-Tjader-Michael fails to teach the cutting depth of the blades other than the primary blade.  It would have been obvious for one having ordinary skill in the art at the time of invention to have made the cutting depth of the blades other than the primary blade approximately 75 percent of the wall thickness of the pipe to be split, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this instance, one having ordinary skill in the art would have recognized the cutting depth of the blades other than the primary blade as a result effective variable affecting the forces and time required to pull the splitter body through the existing pipe and replace it with a new pipe.



Response to Arguments
Applicant's arguments filed 06 January 2021 have been fully considered but they are not persuasive.
Regarding claims 2 and 8, Applicant argues the splitter body (impactor 30) of Wentworth ‘671 is not coupled to a pulling member as required by the claims.  The examiner disagrees and directs Applicant’s attention to the prior art abstract, wherein the prior art teaches, “An impactor for use with a directional boring machine having a drill string connectable to the impactor for pulling the impactor through an existing pipeline uses rotation of the drill string to drive an internal striker.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
15 January 2021